


EXHIBIT 10.9




MOLINA HEALTHCARE, INC.


2011 EMPLOYEE STOCK PURCHASE PLAN




1.Establishment of Plan. Molina Healthcare, Inc., a Delaware corporation (the
“Company”), proposes to grant options to purchase shares of the Company’s common
stock, $0.001 par value per share (the “Common Stock”), to eligible employees of
the Company and its Participating Affiliates (as defined below) pursuant to this
2011 Employee Stock Purchase Plan (this “Plan”). For purposes of this Plan,
“Parent Corporation” and “Subsidiary Corporation” shall have the same meanings
as “parent corporation” and “subsidiary corporation” in Sections 424(e) and
424(f), respectively, of the Internal Revenue Code of 1986, as amended (the
“Code”). “Participating Affiliates” are Parent Corporations or Subsidiary
Corporations that the Board of Directors of the Company (the “Board”) designates
from time to time as corporations that shall participate in this Plan.
Affiliates may be designated as Participating Affiliates either before or after
this Plan is approved by the Company’s stockholders as provided in Section 22.
The Company intends this Plan to qualify as an “employee stock purchase plan”
under Section 423 of the Code (including any amendments to or replacements of
such Section), and this Plan shall be so construed. Any term not expressly
defined in this Plan but defined for purposes of Section 423 of the Code shall
have the same definition herein. A total of three million five hundred thousand
(3,500,000) shares of the Common Stock are reserved for issuance under this
Plan.
2.    Purpose. The purpose of this Plan is to provide eligible employees of the
Company and Participating Affiliates with a convenient means of acquiring an
equity interest in the Company through payroll deductions, to enhance such
employees’ sense of participation in the affairs of the Company and
Participating Affiliates, and to provide an incentive for continued employment.
3.    Administration
(a)    This Plan shall be administered by the Compensation Committee of the
Board (the “Committee”). Subject to the provisions of this Plan and the
limitations of Section 423 of the Code or any successor provision in the Code,
all questions of interpretation or application of this Plan shall be determined
by the Committee in its sole discretion and its decisions shall be final and
binding upon all participants. Members of the Committee shall receive no
compensation for their services in connection with the administration of this
Plan, other than standard fees as established from time to time by the Board for
services rendered by Board members serving on Board committees. All expenses
incurred in connection with the administration of this Plan shall be paid by the
Company.
(b)    The Committee may, from time to time, consistent with this Plan and the
requirements of Section 423 of the Code, establish, change or terminate such
rules, guidelines,



--------------------------------------------------------------------------------




policies, procedures, limitations, or adjustments as deemed advisable by the
Company, in its sole discretion, for the proper administration of this Plan,
including, without limitation: (a) a minimum payroll deduction amount required
for participation in an Offering Period, (b) a limitation on the frequency or
number of changes permitted in the rate of payroll deduction during an Offering
Period, (c) a payroll deduction greater or less than the amount designated by a
participant in order to adjust for the Company’s delay or mistake in processing
an Enrollment Form or in otherwise effecting a participant’s election under this
Plan or as advisable to comply with the requirements of Section 423 of the Code,
(d) determination of the date and manner by which the Fair Market Value of the
Common Stock is determined for purposes of administration of this Plan, (e)
delegate responsibility for Plan operation, management and administration,
subject to the Committee’s oversight and control, on such terms as the Committee
may establish, and (f) delegate to other persons the responsibility for
performing appropriate functions as necessary, desirable or appropriate to
further the purposes of this Plan.
4.    Eligibility. Any individual employed by the Company or the Participating
Affiliates on the “Offering Date” of an “Offering Period” (each as defined in
Section 5 below) is eligible to participate in such Offering Period except the
following:
(a)    employees who are customarily employed for less than (20) hours per week;
and
(b)    employees who, together with any other person whose stock would be
attributed to such employee pursuant to Section 424(d) of the Code, own stock or
hold options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or any of
its Participating Affiliates or who, as a result of being granted an option
under this Plan with respect to such Offering Period, would own stock or hold
options to purchase stock possessing five percent (5%) or more of the total
combined power or value of all classes of stock of the Company or any of its
Participating Affiliates; and
(c)    individuals who provide services to the Company or any of its
Participating Affiliates as independent contractors who are reclassified as
common law employees for any reason except for federal income and employment tax
purposes.
5.    Offering Periods. The offering periods of this Plan (each, an “Offering
Period”) shall be of six (6) months duration commencing on January 1 and July 1
of the Company’s fiscal year. The first day of each Offering Period is referred
to as the “Offering Date.” The last day of each Offering Period is referred to
as the “Purchase Date.” The Committee shall have the power to change the
Offering Dates or Purchase Dates and the duration of Offering Periods without
stockholder approval if such change is announced prior to the start of the
relevant Offering Period, or prior to such other time period as specified by the
Committee; provided, however, that no Offering Period may have a duration
exceeding twenty-seven (27) months. If the first or last day of an Offering
Period is not a day on which the New York Stock Exchange is open for trading,
the Company shall specify the trading day that will be deemed the first or last
day, as the case may be, of the Offering Period.



--------------------------------------------------------------------------------




6.    Participation in this Plan. An employee may participate during an Offering
Period on the first Offering Date after such employee satisfies the eligibility
requirements set forth in Section 4 above and delivers an appropriate enrollment
form (the “Enrollment Form”) to the Company prior to such Offering Date, or such
other time period as specified by the Committee. Notwithstanding the foregoing,
the Committee may set a later time for filing the Enrollment Form authorizing
payroll deductions for all eligible employees with respect to a given Offering
Period. An eligible employee who does not timely deliver an Enrollment Form to
the Company after becoming eligible to participate in such Offering Period shall
not participate in that Offering Period or any subsequent Offering Period until
filing an Enrollment Form with the Company prior to the applicable Offering
Date, or such other time period as specified by the Committee. Once an employee
becomes a participant in an Offering Period, such employee will automatically
participate in the Offering Period commencing immediately following the last day
of the prior Offering Period unless the employee withdraws or is deemed to
withdraw from this Plan or terminates further participation in the Offering
Period as set forth in Section 11 below. A participant who has not otherwise
withdrawn from this Plan under Section 11 is not required to file any additional
Enrollment Form in order to continue participation in this Plan. However a
participant may deliver a new Enrollment Form for a subsequent Offering Period
in accordance with applicable rules and procedures if the participant wishes to
change any of the elections contained in the participant’s then effective
Enrollment Form.
7.    Grant of Option on Enrollment. Enrollment by an eligible employee in an
Offering Period under this Plan will constitute the grant (as of the Offering
Date for such Offering Period) by the Company to such employee of an option to
purchase on the Purchase Date up to that number of shares of Common Stock of the
Company determined by dividing (a) the amount accumulated in such employee’s
payroll deduction account during such Offering Period by (b) the Per Share
Purchase Price as determined pursuant to Section 8 below (but in no event less
than the par value of a share of Company’s Common Stock), provided, however,
that the number of shares of the Company’s Common Stock subject to any option
granted pursuant to this Plan shall not exceed the maximum number of shares
which may be purchased pursuant to Section 10 below with respect to the
applicable Purchase Date. The Fair Market Value of a share of the Company’s
Common Stock shall be determined as provided in Section 8 below.
8.    Purchase Price. The purchase price per share (“Per Share Purchase Price”)
at which a share of Common Stock will be sold in any Offering Period shall be
eighty-five percent (85%) of the lesser of:
(a)    The Fair Market Value on the Offering Date; or
(b)    The Fair Market Value on the Purchase Date.
For purposes of this Plan, the term “Fair Market Value” of the Common Stock on
any given date means (i) the last reported closing price for a share of Stock on
the New York Stock Exchange or, (ii) in the absence of reported sales on the New
York Stock Exchange on a given date, the closing price of the New York Stock
Exchange on the last date on which



--------------------------------------------------------------------------------




a sale occurred prior to such date; or (iii) if the stock is no longer publicly
traded on the New York Stock Exchange, the Committee in good faith shall
determine Fair Market Value; provided that, if the date for which the Fair
Market Value is determined is the first day when trading prices for the Stock
are reported on the New York Stock Exchange, the Fair Market Value shall be the
public offering price set forth on the cover page for the final prospectus
relating to the Company’s Initial Public Offering.
9.    Payment of Purchase Price; Changes in Payroll Deductions; Issuance of
Shares.
(a)    The purchase price of the shares shall be accumulated by regular payroll
deductions made during each Offering Period. The deductions are made as a
percentage of the participant’s Compensation in one percent (1%) increments not
less than one percent (1%) (except as a result of an election pursuant to
Section 9(c) to stop payroll deductions during an Offering Period), nor greater
than fifteen percent (15%) or such lower limit set by the Committee.
“Compensation” shall mean all W-2 cash compensation, including base salary,
wages, commissions, overtime, shift premiums and bonuses, provided, however,
that for purposes of determining a participant’s compensation, any election by
such participant to reduce his or her regular cash remuneration under Sections
125 or 401(k) of the Code shall be treated as if the participant did not make
such election. Notwithstanding the foregoing, Compensation shall not include
reimbursements of expenses, allowances, long-term disability, workers’
compensation or any amount deemed received without the actual transfer of cash
or any amounts directly or indirectly paid pursuant to this Plan or any other
stock purchase or stock option plan, or any other compensation not included
above. Payroll deductions shall commence on the first payday of the Offering
Period and shall continue to the end of the Offering Period unless sooner
altered or terminated as provided in this Plan.
(b)    A participant may increase or decrease the rate of payroll deductions
during an Offering Period by providing to the Company a new Enrollment Form, in
which case the new rate shall become effective for the next payroll period
commencing after the Company’s receipt of the Enrollment Form and shall continue
for the remainder of the Offering Period unless changed as described below. Such
change in the rate of payroll deductions may be made at any time during an
Offering Period, but not more than one (1) increase and one (1) decrease in the
rate of payroll deductions may be made during any Offering Period. A participant
may increase or decrease the rate of payroll deductions for any subsequent
Offering Period by filing with the Company a new Enrollment Form prior to the
beginning of such Offering Period, or prior to such other time period as
specified by the Committee. Any changes to the rate of payroll deductions during
an Offering Period which are received by the Company after the commencement of
the enrollment period for a new Offering Period will be made by the Company at
its discretion, only to the extent such changes are administratively possible.
(c)    A participant may reduce his or her payroll deduction percentage to zero
during an Offering Period by providing to the Company a revised Enrollment Form.
Such reduction shall be effective beginning with the next payroll period after
the Company’s receipt of the request and no further payroll deductions will be
made for the duration of the Offering Period. Payroll deductions credited to the
participant’s account prior to the effective date of



--------------------------------------------------------------------------------




the request shall be used to purchase shares of Common Stock in accordance with
Section (e) below. Notwithstanding Section 9(b), a participant may not resume
making payroll deductions during the Offering Period in which he or she reduced
his or her payroll deductions to zero. Any reduction to a participant’s payroll
deduction percentage to zero during an Offering Period which is received by the
Company after the commencement of the enrollment period for a new Offering
Period will be made by the Company at its discretion, only to the extent such
changes are administratively possible.
(d)    All payroll deductions made for a participant are credited to his or her
account under this Plan and are deposited with the general funds of the Company.
No interest accrues on the payroll deductions. All payroll deductions received
or held by the Company may be used by the Company for any corporate purpose, and
the Company shall not be obligated to segregate such payroll deductions.
(e)    On each Purchase Date, so long as this Plan remains in effect and
provided that the participant has not submitted a revised Enrollment Form
withdrawing from this Plan before such Purchase Date in accordance with Section
11, the Company shall apply the funds then in the participant’s account (or, if
applicable, the lump sum cash payment received from the participant) to the
purchase of whole shares of Common Stock reserved under the option granted to
such participant with respect to the Offering Period to the extent that such
option is exercisable on the Purchase Date. The Per Share Purchase Price shall
be as specified in Section 8. Any cash remaining in such participant’s account
on a Purchase Date which is less than the amount necessary to purchase a full
share of Common Stock of the Company shall be carried forward, without interest,
into the next Offering Period. If this Plan has been oversubscribed, all funds
not used to purchase shares on the Purchase Date shall be returned to the
participant, without interest. No Common Stock shall be purchased on a Purchase
Date on behalf of any employee whose participation in this Plan has terminated
prior to such Purchase Date.
(f)    As promptly as practicable after the Purchase Date, the Company shall
issue shares for the participant’s benefit representing the shares purchased
upon exercise of his or her option, subject to compliance with Section 24 below.
(g)    During a participant’s lifetime, his or her option to purchase shares
hereunder is exercisable only by him or her. The participant will have no
interest or voting right in shares covered by his or her option until such
option has been exercised.
1.    Limitations on Shares to be Purchased.
(a)    No participant shall be entitled to purchase Common Stock under this Plan
at a rate which, when aggregated with his or her rights to purchase stock under
all other employee stock purchase plans of the Company or any Parent Corporation
or Subsidiary Corporation, exceeds $25,000 in Fair Market Value, determined as
of the Offering Date (or such other limit as may be imposed by the Code) for
each calendar year in which the employee participates in this Plan. The Company
shall automatically suspend the payroll deductions of any participant as
necessary to enforce such limit; provided that when the Company



--------------------------------------------------------------------------------




automatically resumes such payroll deductions, the Company must apply the rate
in effect immediately prior to such suspension.
(b)    No participant shall be entitled to purchase more than the Maximum Share
Amount (as defined below) on any single Purchase Date. Prior to the commencement
of any Offering Period or before such time period as specified by the Committee,
the Committee may, in its sole discretion, set a maximum number of shares which
may be purchased by any employee at any single Purchase Date (the “Maximum Share
Amount”). Until otherwise determined by the Committee, there shall be no Maximum
Share Amount. If a new Maximum Share Amount is set, then all participants must
be notified of such Maximum Share Amount before commencing the next Offering
Period. The Maximum Share Amount shall continue to apply with respect to all
succeeding Purchase Dates and Offering Periods unless revised by the Committee
as set forth above.
(c)    If the number of shares to be purchased on a Purchase Date by all
employees participating in this Plan exceeds the number of shares then available
for issuance under this Plan, then the Company will make a pro rata allocation
of the remaining shares in as uniform a manner as shall be reasonably
practicable and as the Committee shall determine to be equitable.
(d)    Any payroll deductions accumulated in a participant’s account which are
not used to purchase stock due to the limitations in this Section 10 shall be
returned to the participant as soon as practicable after the end of the
applicable Offering Period, without interest, provided that, any amount
remaining in such participant’s account which is less than the amount necessary
to purchase a full share of Common Stock of the Company shall be carried
forward, without interest, into the next Offering Period or Offering Period.
2.    Withdrawal.
(a)    Each participant may withdraw from an Offering Period under this Plan by
signing and delivering to the Company a revised Enrollment Form indicating such
participant’s intention to withdraw. Such withdrawal may be elected at any time
prior to the end of an Offering Period, or such other time period as specified
by the Committee.
(b)    Upon withdrawal from this Plan, the accumulated payroll deductions shall
be returned to the withdrawn participant, without interest, and his or her
interest in this Plan shall terminate. If a participant voluntarily elects to
withdraw from this Plan, he or she may not resume his or her participation in
this Plan during the same Offering Period, but he or she may participate in any
Offering Period under this Plan commencing after such withdrawal by filing a new
authorization for payroll deductions in the same manner as set forth in Section
6 above for initial participation in this Plan.
3.    Termination of Employment. Termination of a participant’s employment for
any reason, including retirement, death or the failure of a participant to
remain an eligible employee of the Company or of a Participating Affiliate,
immediately terminates his or her participation in this Plan. In such event, the
payroll deductions credited to the participant’s account will



--------------------------------------------------------------------------------




be returned to him or her or, in the case of his or her death, to his or her
legal representative, without interest. For purposes of this Section 12, an
employee will not be deemed to have terminated employment or failed to remain in
the continuous employ of the Company or of a Participating Affiliate in the case
of sick leave, military leave, or any other leave of absence approved by the
Board; provided that such leave is for a period of not more than ninety (90)
days or reemployment upon the expiration of such leave is guaranteed by contract
or statute.
4.    Return of Payroll Deductions. If a participant’s interest in this Plan is
terminated by withdrawal, termination of employment or otherwise, or if this
Plan is terminated by the Board, the Company shall deliver to the participant
all payroll deductions credited to such participant’s account. No interest shall
accrue on the payroll deductions of a participant in this Plan.
5.    Capital Changes. Subject to any required action by the stockholders of the
Company, the number of shares of Common Stock covered by each option under this
Plan which has not yet been exercised and the number of shares of Common Stock
which have been authorized for issuance under this Plan but have not yet been
placed under option (collectively, the “Reserves”), as well as the price per
share of Common Stock covered by each option under this Plan which has not yet
been exercised, shall be proportionately adjusted for any increase or decrease
in the number of issued and outstanding shares of Common Stock resulting from a
stock split or the payment of a stock dividend (but only on the Common Stock) or
any other increase or decrease in the number of issued and outstanding shares of
Common Stock effected without receipt of any consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration”.
Notwithstanding the foregoing, any fractional shares resulting from an
adjustment pursuant to this Section 14 shall be rounded down to the nearest
whole number, and in no event may the Per Share Purchase Price be decreased to
an amount less than the par value, if any, of the Common Stock. Such adjustment
shall be made by the Committee, whose determination shall be final, binding and
conclusive.
In the event of the proposed dissolution or liquidation of the Company, the
Offering Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee. The Committee may,
in its sole discretion in such instances, declare that this Plan shall terminate
as of a date fixed by the Committee and either give each participant the right
to purchase shares under this Plan prior to such termination or return all
accumulated payroll deductions to each participant, without interest. In the
event of (i) a merger or consolidation in which the Company is not the surviving
corporation (other than a merger or consolidation with a wholly-owned
subsidiary, a reincorporation of the Company in a different jurisdiction, or
other transaction in which there is no substantial change in the stockholders of
the Company or their relative stock holdings, provided that the options under
this Plan are assumed, converted or replaced by the successor corporation, which
assumption will be binding on all participants), (ii) a merger in which the
Company is the surviving corporation but after which the stockholders of the
Company immediately prior to such merger (other than any stockholder that
merges, or which owns or controls another corporation that merges, with the
Company in such merger) cease to own



--------------------------------------------------------------------------------




their shares or other equity interest in the Company, (iii) the sale of all or
substantially all of the assets of the Company or (iv) the acquisition, sale, or
transfer of more than 50% of the outstanding shares of the Company by tender
offer or similar transaction, (each a “Sale Event”) the Company shall apply the
funds contributed under this Plan to the purchase of shares of Common Stock
pursuant to the provisions of Section 9 immediately prior to the effective date
of such Sale Event. Notwithstanding the foregoing, the surviving, continuing,
successor or purchasing corporation or parent corporation thereof (the
“Acquiring Corporation”), may elect to assume the Company’s rights and
obligations under this Plan and, in that event, there shall be no purchase
before the end of the Offering Period in which the Sale Event occurs.
The Committee may, if it so determines in its sole discretion, also make
provision for adjusting the share reserve set forth in Section 1, as well as the
price per share of Common Stock covered by each outstanding option, solely in
the event that the Company effects one or more reorganizations,
recapitalizations, rights offerings or other increases or reductions of shares
of its outstanding Common Stock, or in the event of the Company being
consolidated with or merged into any other corporation.
6.    Withholding. The participant shall make adequate provision for the
foreign, federal, state and local tax withholding obligations of the Company or
any of its Participating Affiliates, if any, which arise in connection with
participation in this Plan. The Company and its Participating Affiliates shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind otherwise due to the participant.
7.    Nonassignability. Neither payroll deductions credited to a participant’s
account nor any rights with regard to the exercise of an option or to receive
shares under this Plan may be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will, the laws of descent and distribution
or as provided in Section 23 below) by the participant. Any such attempt at
assignment, transfer, pledge or other disposition shall be void and without
effect.
8.    Reports. Individual accounts will be maintained for each participant in
this Plan. Each participant shall receive as soon as practicable after the end
of each Offering Period a report of his or her account setting forth the total
payroll deductions accumulated, the number of shares purchased, the per share
price thereof and the remaining cash balance, if any, carried forward to the
next Offering Period.
9.    Notice of Disqualifying Disposition. Each participant shall notify the
Company in writing if the participant disposes of any of the shares purchased in
any Offering Period pursuant to this Plan if such disposition occurs within two
(2) years from the Offering Date or within one (1) year from the Purchase Date
on which such shares were purchased (the “Notice Period”). The Company may, at
any time during the Notice Period, place a legend or legends on any certificate
representing shares acquired pursuant to this Plan requesting the Company’s
transfer agent to notify the Company of any transfer of the shares. The
obligation of the participant to provide such notice shall continue
notwithstanding the placement of any such legend on the certificates.



--------------------------------------------------------------------------------




10.    No Rights as Stockholder or to Continued Employment. A participant shall
have no rights as a stockholder by virtue of participation in this Plan until
the date of the issuance of a certificate for the shares purchased pursuant to
the exercise of the participant’s purchase right (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). No adjustment shall be made for dividends, distributions
or other rights for which the record date is prior to the date such certificate
is issued, except as provided in Section 14. Neither this Plan nor the grant of
any option hereunder shall confer any right on any employee to remain in the
employ of the Company or any Participating Affiliate, or restrict the right of
the Company or any Participating Affiliate to terminate such employee’s
employment at any time.
11.    Equal Rights and Privileges. All eligible employees shall have equal
rights and privileges with respect to this Plan so that this Plan qualifies as
an “employee stock purchase plan” within the meaning of Section 423 or any
successor provision of the Code and the related regulations. Any provision of
this Plan which is inconsistent with Section 423 or any successor provision of
the Code shall, without further act or amendment by the Company, the Committee
or the Board, be reformed to comply with the requirements of Section 423. This
Section 20 shall take precedence over all other provisions in this Plan.
12.    Notices. All notices or other communications by a participant to the
Company under or in connection with this Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.
13.    Term; Stockholder Approval. This Plan was adopted by the Board of
Directors of the Company on March 18, 2011, effective as of July 1, 2011 (the
“Effective Date”), and shall apply to any purchase right granted, or stock
transferred pursuant to any purchase right granted, on or after the Effective
Date. This Plan shall continue until the earlier to occur of (a) termination of
this Plan by the Board (which termination may be effected by the Board at any
time), (b) issuance of all of the shares of Common Stock reserved for issuance
under this Plan, or (c) April 27, 2021.
14.    Designation of Beneficiary
(a)    A participant may file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the participant’s account under this
Plan in the event of such participant’s death subsequent to the end of any
Offering Period but prior to delivery to him of such shares and cash. In
addition, a participant may file a written designation of a beneficiary who is
to receive any cash from the participant’s account under this Plan in the event
of such participant’s death prior to a Purchase Date.
(b)    Such designation of beneficiary may be changed by the participant at any
time by written notice. In the event of the death of a participant and in the
absence of a beneficiary validly designated under this Plan who is living at the
time of such participant’s death, the Company shall deliver such shares or cash
to the executor or administrator of the estate of the participant, or if no such
executor or administrator has been appointed (to the



--------------------------------------------------------------------------------




knowledge of the Company), the Company, in its discretion, may deliver such
shares or cash to the spouse or to any one or more dependents or relatives of
the participant, or if no spouse, dependent or relative is known to the Company,
then to such other person as the Company may designate.
15.    Conditions Upon Issuance of Shares; Limitation on Sale of Shares. Shares
shall not be issued with respect to an option unless the exercise of such option
and the issuance and delivery of such shares pursuant thereto shall comply with
all applicable provisions of law, domestic or foreign, including, without
limitation, the Securities Act of 1933, as amended, the Securities Exchange Act
of 1934, as amended, the rules and regulations promulgated thereunder, and the
requirements of any stock exchange or automated quotation system upon which the
shares may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
16.    Applicable Law. This Plan shall be governed by the substantive laws
(excluding the conflict of laws rules) of the State of California.
17.    Amendment or Termination of this Plan. The Board may at any time amend,
terminate or extend the term of this Plan, except that (i) any such termination
cannot affect options previously granted under this Plan unless the Board
determines that the termination of this Plan immediately following any Purchase
Date is in the best interests of the Company and its stockholders, (ii) any
amendment may not adversely affect the previously granted purchase right of any
participant unless permitted by this Plan or as may be necessary to qualify this
Plan as an employee stock purchase plan pursuant to Section 423 of the Code or
to obtain qualification or registration of the Common Stock under applicable
federal, state or foreign securities laws, and (iii) any amendment must be
approved by the stockholders of the Company in accordance with Section 2 above
within twelve (12) months of the adoption of such amendment (or earlier if
required by Section 22) if such amendment would:
(a)    increase the number of shares that may be issued under this Plan;
(b)    change the designation of the employees (or class of employees) eligible
for participation in this Plan; or
(c)    any other action taken by the Board that, by its terms, is contingent on
stockholder approval.
Notwithstanding the foregoing, the Board may make such amendments to this Plan
as the Board determines to be advisable, if the continuation of this Plan or any
Offering Period would result in financial accounting treatment for this Plan
that is different from the financial accounting treatment in effect on the
Effective Date.

